Sognier, Judge.
By opinion dated May 4, 1988 (Case No. 45208), the Supreme Court of Georgia reversed this court’s opinion in the above-captioned case. Chatham County Hosp. Auth. v. Ross, 184 Ga. App. 660 (362 SE2d 390) (1987). Accordingly, our opinion is vacated, the Supreme Court’s opinion is made the opinion of this court, and the trial court’s judgment denying the Hospital Authority’s motion for summary judgment is affirmed.

Judgment affirmed.


McMurray, P. J., and Beasley, J., concur.

Thomas R. Taggart, Samuel L. Svalina, for appellee.